 ALASKA SALMON INDUSTRY, INC.3ALASKA SALMON INDUSTRY, INC.andUNITED PACKINGHOUSE WORKERSOF AMERICA, LOCAL 77, CIO, PETITIONERALASKA SALMON INDUSTRY, INC.andALASKA FISH CANNERY WORK-ERS UNION OF THE PACIFIC COAST, CHARTERED BY SEAFARERS INTER-NATIONAL UNION,AFL,PETITIONERS.CasesNos. 19-RC-453 and19-RC-517.April23, 1951Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election,' issued on June8, 1950, an election by secret ballot was conducted under the directionand supervision of the Regional Director for the Nineteenth R-gionduring the months of July, August. and September 1950, amongemployees in the appropriate unit.On February 1, 1951, a tally ofballots was issued and served upon the parties.The tally showedthat of approximately 2,060 eligible voters, 1,203 cast valid ballots,of which 167 were for United Packinghouse Workers of America,Local 77, CIO, herein called UPWA; 964 were for Cannery WorkersUnion, Local 7-C, International Longshoremen's R Warehousemen'sUnion, herein called ILWU; 66 were for Alaska Fish CanneryWorkers Union of the Pacific Coast, Chartered by Seafarers Inter-national Union, AFL, herein called SIU; and 6 were for no union.There were 158 challenged and 21 void ballots.On February 6, 1951, the SIU filed timely objections to the elec-tion.On February 8, 1951, the UPWA likewise filed timely objec-tions to the election.Thereupon, in accordance with the Board'sRules and Regulations, the Regional Director conducted an investi-gation, and issued and caused to be served upon the parties a reporton all objections, dated February 20, 1951, wherein he found thatsaid objections raised no substantial or material issues, and recom-mended that the objections be overruled.On February 24, 1951,the SIU, and on March 2, 1951, the UPWA, filed exceptions to theRegional Director's report.In their objections and exceptions, the SIU and UPWA contendthat the Board should set aside the election in this case for substan-tially the following reasons : (1) The ILWU engaged in secondaryboycott action for the purpose of forcing the Employer to recognizeitas the exclusive bargaining agent of its employees during theperiod while the petitions in the instant case were pending beforethe Board, and for the alternative purpose of impressing upon theprospective employees of the Employer the fact that they wouldhave to join the ILWU to secure employment; and (2) the ILWUand the Employer not only executed a contract which on its face290 NLRB 168.94 NLRB No. 15. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARD'accorded preferential treatment to members of the ILWU,but alsoadministered the contract in such a manner that employees who werenot members of the ILWU were,in fact, subjected to discriminationwith respect to the hire and tenure of employment.With respect to the first contention of the SIU and UPWA, theBoard's records show that the gravamen of this contention was thebasis of charges filed by those Unions in Cases Nos. 19-CC-28 and29.Both the SIU and UPWA filed waivers with the Board priorto the election in this case, whereby they agreed to forego their rightsto rely upon any activity of the ILWU alleged as violative of theAct in Cases Nos. 19-CC-28 and 29 as reasons for objecting to theconduct of said election.Hence, although the Board found in thosecases thatthe ILWUhad engaged in secondary boycott activitywithin the meaning of Section 8 (b) (4) (A) and (B) of the Act,the SIU and UPWA are estopped from urging this activity as anobjection to the election.Accordingly,without passing upon thequestion of whether or not the activity ' complained of in Cases Nos.19-CC-28 and 29, and raised here, would, absent the filing of waivers,provide sufficient grounds for setting the election aside, we find nomerit to the first contention of the SIU and UPWA.The contract, which is the subject matter of the second contentionof the SIU and UPWA, was entered into between the Employerand the ILWU pursuant to a Board-approved stipulation provid-ing for a Board order and a consent decree in Case No. 19-CA-301.Claims that this contract on its face accords preferential treatmentto members of the ILWU and that the contract has been discrimina-torily administered were the subject matter of charges filed by boththe SIU and the UPWA.2 The Regional Director refused to issuecomplaints in these cases.On appeal,the refusal to issue com-plaints was affirmed by the General Counsel.With respect to theclaim of discrimination,such a finding may be made only in unfairlabor practice proceedings;hence, as such proceedings are not beforeus, and as it is well established that the Board may not reviewthe General Counsel's administrative dismissals of unfair labor prac-tice charges,' we find, for purposes of this proceeding, no merit to thecontention that the contract was discriminatorily administered.With respect to the claim that the contract accords preferentiotreatment,similar contentionswere made by the SIU and UPWWA aslong ago as June 1950 when they sought to withdraw the petitionsherein.On June 29,1950, and again on July 13,1950, the Boarddenied the requests to withdraw the petitions,as it was satisfied thatthe contract was executed pursuant to the afore-mentioned stipulation,that identical contracts were offered by the Employer to the SIU and2Cases Nos. 19-CA-336 and 337, and 19-CB-361.3Times SquareStores Corporation,79NLRB 361. CLIPPARD INSTRUMENT LABORATORY, INC.5UPWA, but that such contracts had been refused by these Unions, andthat the contract in question contained a permissible recognition clauselimited to "members only" of the ILWU.Now, as then, we do notbelieve that the execution of the contract between the Employer andILWU could, under the circumstances of this case, constitute inter-ference with a free choice of a bargaining representative at the polls.On the basis of the foregoing, we find that the objections and ex-ceptions of the SIU and UPWA raise no substantial or material issuewith respect to the conduct of the election in this case.Inasmuch as the tally of ballots shows that a majority of all ballotscast were for the ILWU, and that the challenged ballots are insuffi-cient to affect the results of the election, we shall certify the ILWU asthe collective bargaining representative of the employees in the ap-propriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIEDthat Local 7-C, International Longshore-men's and Warehousemen's Union, CIO, has been designated and se-lected by a majority of the employees of the following employer-mem-bersof Alaska Salmon Industry, Inc., Territory of Alaska, namely,P. E. Harris Co.; Pacific American Fisheries; Peninsula Packers;Western Fisheries; San Juan Fishing & Packing; Alaska PackersAssociation ; Kodiak Fisheries ; Chignik Fisheries, Inc.; Alaska YearRound Canneries ; General Fish Co.; Cook Inlet Packing Co.; SeldoviaBay Packers; Emard Packing Company; Ellamar Packing Co.;Cooper River Packing Co.; Port Aslton Packing Co.-San Juan-NewEngland Fish Co.; L. G. Wingard Co.; Red Salmon Co. ColumbiaRiver Packers; Superior Packing Co.; Wards Cove Pkg. Co.; Sabas-tian-Stuart; Libby, McNeill & Libby; Farwest Wrangell Co.; ToddPacking Co.; Nakat Packing Corp. ; New England Fish Co. fromOrca; and Fidalgo Island Packing Co., in the unit heretofore foundby the Board to be appropriate, as their representative for the pur-poses of collective bargaining, and that pursuant to Section 9 (a) ofthe Act, thesaidorganization is the exclusive representative of allthe employees in such unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.MEMBERSHOUSTON and STYLES took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.